Citation Nr: 1126535	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back injury and residuals of internal bleeding, to include a scar, as a result of an automobile accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from May 1975 to May 1979, February 2003 to June 2004, and from June 2006 to September 2007.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a February 2011 statement, the Veteran clarified that he was not claiming service connection for internal bleeding but rather for the residual scar.  The issue has been rephrased accordingly.  


REMAND

The Veteran's claim for service connection was previously remanded by the Board in September 2007 and January 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the January 2010 remand order instructed the RO as follows:

Request complete dates of ACDUTRA / INACDUTRA by day and month from the appropriate agency for the year of March 1984.  The Veteran states that he served with the Army National Guard of Georgia at that time.  Service treatment records, as well as a copy of any line of duty determination that was accomplished, must also be requested.  If the Veteran was on ACDUTRA / INACDUTRA on March 11, 1984, the approximate time that the training assembly would have been terminated should also be requested.    

The RO requested the Veteran's complete ACDUTRA/INACDUTRA records dating from 1984 from the Georgia Army National Guard.  A letter dated in February 2010 from the Georgia Army National Guard reported that it had exhausted all avenues in an effort to locate the Veteran's service record and further reported that a request to the State Archives was returned with a negative result.  There is no indication that the RO requested information concerning the Veteran's ACDUTRA/INACDUTRA status from other sources, to include the Defense Finance and Accounting Service (DFAS).  

In addition, the Board notes that service personnel records show that the Veteran had an additional period of active service from June 2006 to September 2007 and that he continued in the National Guard as of January 2010.  Accordingly, the RO should request service treatment records pertaining to the period of active duty as well as for his periods of ACDUTRA/INACDUTRA dating from 2003.  

Private medical records dated in March 1984 show that the Veteran was treated for injuries sustained in an automobile accident.  At the time of admission, the Veteran complained of mild pain in the back and lower abdomen.  The diagnosis was compression fracture of L1.  The examination revealed blunt trauma to the abdomen with intraperitoneal bleeding.  The Veteran's blood alcohol level was 0.14 percent.  On remand, the Veteran should be requested to provide any police reports taken at the time of the March 1984 automobile accident and automobile insurance documentation or provide sufficient information so that VA can request the evidence.  

In August 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that the onset of his back pain was from an automobile accident that occurred in 1984.  He stated that he was in the Reserves at the time and that he was returning home, fell asleep, went off the highway, and injured his abdomen and back.  The diagnosis was thoraco-lumbar spine vertebral dislocation at T12-L1.  The examiner determined that the injury occurred while the Veteran was in the Reserves, going home from duty, at which time he fell asleep in an automobile and had an accident.  It is unclear whether the examiner was aware of the Veteran's blood alcohol level at the time of the accident.  In addition, the Veteran asserted in a February 2011 statement that his back injury was reinjured/aggravated during his active service in Iraq.  In light of the Veteran's recent argument, another examination should be provided.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action:

1.  Contact the Veteran and request that he provide any evidence in his possession concerning his status in March 1984, to include copies of orders, travel vouchers, etc.  

The Veteran should also be requested to provide any police reports and automobile insurance information relevant to the March 1984 automobile accident or provide sufficient information so the RO can request the documentation.  

2.  Request complete dates of ACDUTRA / INACDUTRA by day and month from the appropriate agency, to include the Defense Finance and Accounting Service (DFAS) for March 1984.  The Veteran states that he served with the Army National Guard of Georgia at that time.  

If the Veteran was on ACDUTRA / INACDUTRA on March 11, 1984, the approximate time that the training assembly would have been terminated should also be requested from the appropriate agency, including the National Guard.    

3.  Request service treatment records for the period of active service from June 2006 to September 2007, and service treatment records pertaining to periods of ACDUTRA/INACDUTRA dating from 2003.  

4.  After steps one to three are complete, schedule a VA examination concerning the Veteran's claim for service connection for a back disorder and residuals of internal bleeding, claimed as a scar.  The claims file must be made available to, and reviewed by, the clinician, and the resulting report must reflect that the claims file was reviewed.  

The clinician is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran was disabled during a period of ACDUTRA / INACDUTRA from an injury incurred or aggravated (i.e., permanently worsened) therein.  The Veteran claims that he has current disability as a result of a motor vehicle accident when returning from a military drill.  Moreover, the examiner is requested to opine as to whether the Veteran's blood alcohol level played a role in the automobile accident.  Specifically, did the intoxication proximately result in the disabilities for which the Veteran is seeking service connection.  Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability.  See 38 C.F.R. § 3.301(c)(2) (2010).  

In addition, the examiner should opine as to whether it is it at least as likely as not that the Veteran's back injury was aggravated (i.e., permanently worsened) during his active service in Kuwait.  The examiner should also specifically address whether the Veteran has residuals of internal injuries sustained in the March 1984 accident, to include a scar.  

A complete rationale for all opinions must be provided.  

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


